Citation Nr: 1450711	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  07-34 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under the provision of 38 U.S.C.A. § 1151 for residuals of a head injury. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to November 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In January 2010, the Board remanded the case to afford the Veteran a personal hearing.  In March 2010, the Veteran and his son testified before the undersigned Veterans Law Judge via videoconference.  Thereafter, the case was remanded again, most recently in February 2014, for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately, and as pointed out by the representative in the September 2014 informal hearing presentation, the AOJ/RO did not comply with the Board's February 2014 remand directives.  

In review, the Veteran maintains that on January 10, 2006, while participating in a VA rehabilitation program, Substance Abuse Rehabilitation Program (SARP), he sustained a head injury that resulted in severe residual disability; an injury he feels is the result of VA having failed to properly supervise him and prevent his fall.  The Board's remand requested that VA treatment records dated prior to January 10, 2006, the date of the Veteran's fall, be obtained and associated with the record.  The Board referenced a June 2013 electronic mail message from a member of VA management involved in SARP, which indicated that the Veteran had presented on January 9, 2006; completed a "clean" breathalyzer, and was told to lodge overnight for clearance in SARP the following day.  J.W. asserted that the Veteran hit his head the next day, prior to admission into SARP; and that she spoke to the Director of SARP who recalled such information.  The Board noted that VA appeared to assert that the Veteran was not in the SARP program at the time of his fall and records dated prior to the January 10, 2006, fall are not in existence.  However, as indicated by the Board, while the Veteran may not have been officially admitted in the SARP program at the time of his fall, he underwent testing in the form of a "clean" breathalyzer and was provided lodging in a VA facility.  The Board reported that verification should be sought that the Veteran presented for rehabilitation, completed required testing, and was assigned a bed to stay overnight without any paperwork.  In essence, if J.W., in her June 2013 electronic mail message, was able to assert that the Veteran completed a "clean" breathalyzer and was told to lodge overnight, there must be a record of such, beyond that of the Director's recollection. 

Therefore, the RO/AMC was requested to attempt to obtain all of the Veteran's VA medical records dated prior to January 10, 2006.  The Board noted that a response from SARP that the Veteran was not admitted into their program on January 10, 2006, at the time of his fall, is insufficient.  The Board stated that if there was indeed no record of a chart being started on January 9, 2006, or any record of his breathalyzer results or bed assignment, a formal finding of such must be issued or if VA determined that the requested records are not available for review because they are protected from disclosure, pursuant to 38 U.S.C.A. § 5705 (West 2002) and VHA Directive 2008-077, a formal finding of such must be issued.  On remand, no records dated prior to January 10, 2006 were obtained, yet no formal finding of any kind was issued.  

Moreover, in the supplemental statement of the case, the RO indicated that the Veteran had failed to complete a medical release; however, as pointed out by the representative, a medical release was in fact completed for relevant non-VA facility medical records.  

The Board also requested an additional medical comment.  To that end, it was noted that in a February 2012 opinion, the examiner found that the Veteran had an extensive history of alcohol abuse and that medical literature shows that alcoholics and those undergoing acute withdrawal have a high incidence of seizures.  He reported that the Veteran was detoxifying from his extensive alcohol abuse when he suffered several seizures.  He noted that it was documented that the Veteran also had a long history of uncontrolled hypertension with non-compliance in taking his prescribed medication.  He asserted that the Veteran was treated immediately and appropriately for his seizure disorder and suffered from both a subdural hematoma and a subarachnoid hemorrhage.  He opined that, given the Veteran's extensive history of alcohol abuse which definitely predisposed him to developing seizures, and his long history of uncontrolled hypertension and non-compliance with medication for the same, it is likely that the seizure disorder was initiated by his alcohol abuse likely in conjunction with his non-compliance in taking anti-hypertensive medication which may have precipitated his subarachnoid hemorrhage.  He reported that there was no evidence that the care, or lack thereof, at the VA in any caused or precipitated his seizure disorder or any other medical problem, and that the Veteran's personal life style choices appeared to be the primary or likely etiology of his seizure disorder.  

Thereafter, in March 2013, the same VA examiner opined that the Veteran's inciting conditions were alcohol dependence resulting in a fall, the cause of which not totally clear, with subsequent traumatic brain injury (TBI) with bleeding and followed by seizures.  He asserted that such was a frequent occurrence with alcohol dependence.  He reported that the Veteran's seizure disorder appears to have developed secondary to his head trauma and intercranial bleeding, also not uncommon after head trauma.  He opined that as the seizure disorder appears to have developed after the fall, VA treating staff could not have predicted a seizure prior to the fall.  He noted that the total reason for the fall and subsequent TBI is not clear without some speculation, and VA staff was presented with a difficult task and appears to have addressed it in proper fashion.  He opined that the events surrounding the injury could not have been completely predicted and speculative treatment for TBI is never a good idea; therefore the treating staff exercised reasonable judgment.  However, as noted, the examiner did not have the opportunity to review any evidence of the Veteran's condition or presentation on January 9, 2006, when he arrived at SARP, or a VA facility that screens or otherwise prepares residents for SARP, and completed testing, including a "clean" breathalyzer, and was provided lodging.  Further, the examiner offers inconsistent opinions as to whether the seizure caused the fall related to acute alcohol withdrawal or occurred after the fall related to head trauma.  The Board notes that while the VA examiner, in February 2013, found a long history of non-compliance in taking anti-hypertensive medication, the Board found no evidence of such.  Finally, the examiner did not sufficiently answer the Board's specific inquires, including but not limited to, negligence, proper precautions, and proper judgment.  The addendum obtained on remand reiterated the prior information and clearly did not have the new medical evidence that had been requested.  

At this juncture, the Board notes that if the January 9, 2006 records are not in existence, the Board is not free to discount the statement obtained regarding the "clean" breathalyzer on January 9, 2006, and that the Veteran was essentially in VA's custody overnight, pending clearance in SARP the following day.  If the records are not obtained, this fact pattern should be assumed by a new VA examiner who must provide another addendum.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any VA medical or administrative records dated on January 9, 2006, from the Danville VA Medical Center (VAMC).   In this regard, the Board seeks the VA medical or administrative records associated with the Veteran's entrance into the VA facility on January 9, 2006, his completion of a "clean" breathalyzer, and his assignment of a bed while waiting for entrance into SARP on January 10, 2006.

Additional statements from VA or SARP management that respond to any inquiry with the assertion that the Veteran was not admitted into SARP on January 10, 2006, are not sufficient to substantially comply with this Board remand directive. 

Records dated on January 10, 2006, and thereafter, that demonstrate that the Veteran was found on the floor, seizing, and was treated immediately are already of record and not required. 

If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, a complete rationale and formal finding should be provided for the record.  If any VA records are found to be protected from disclosure because of applicable law, a complete rationale and a formal finding of unavailability should be provided for the record.  These efforts must be documented in the record, and the Veteran must be properly notified.

2.  Either use the VA Form 21-4141, Authorization and Consent to Release Information already of record, or, if deficient in any manner, contact the Veteran and provide him a VA Form 21-4142, and ask that he complete such in favor of the non-VA facility ICU "Carle."  Advise the Veteran that he may submit such records if he so chooses. 

Obtain any identified and authorized private treatment records.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the records and the Veteran properly notified.

3.  After the above-described records have been obtained and associated with the record or deemed unavailable, forward the Veteran's record to a new VA examiner who has not previously provided an opinion.  If this examiner determines that additional examination is required, so schedule the Veteran.

The examiner is asked to address the following, considering the allegation of non-compliance with anti-hypertensive medication, the prior inconsistent opinions of record, and the Veteran's presentation and condition on January 9, 2006 (and if the January 9, 2006 records are unavailable, the examiner should assume that the Veteran had a "clean" breathalyzer on January 9, 2006, and that the Veteran was essentially in VA's custody overnight, pending clearance in SARP the following day):

a) Did VA exercise the degree of care prior to the January 10, 2006, fall at the Danville VAMC that would be expected of a reasonable health care provider;

b) Were the seizures, subarachnoid hemorrhage, and bilateral subdural hematomas, due to an event not reasonably foreseeable by Danville VAMC; 

c) Were VA's action and treatment in the Veteran's care prior to the January 10, 2006, fall reflective of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA to include any failure to monitor the Veteran following his assignment of a bed to lodge overnight at the Danville VAMC after completion of testing, a "clean" breathalyzer;

d) If, and only if, VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or otherwise failed to take proper precautions or utilize proper judgment or skill as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, did the Veteran sustain additional disability as a result thereof; if so, please identify the additional disability.

The record should be made available to the examiner for review in conjunction with the opinion, and the examiner should note such review. 

A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made. 

4.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



